Exhibit 10(a)

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of September 2, 2011 but
effective as of August 31, 2011 upon the satisfaction of the conditions in
Article 4 (this “Amendment”), is by and between NEOGEN CORPORATION, a Michigan
corporation (the “Borrower”), and JPMORGAN CHASE BANK, N.A., a national banking
association (the “Bank”), acting through its Lansing Business Banking LPO.

RECITALS

A. The Borrower and the Bank have entered into that certain Credit Agreement
dated as of May 20, 2010, as amended by First Amendment to Credit Agreement
dated as of September 24, 2010 (as amended, the “Credit Agreement”).

B. The Borrower and the Bank desire to amend the Credit Agreement on the terms
and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE 1. AMENDMENT TO CREDIT AGREEMENT

Subject to Article 2 of this Amendment, the Credit Agreement hereby is amended
as follows:

1.1 Section 1.2 of the Credit Agreement is amended and restated as follows:

 

  1.2

Facility A (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed, in the aggregate at any one time
outstanding, the remainder of (a) $10,000,000.00 minus (b) the Letter of Credit
Liabilities (as defined below) at such time (such credit facility herein
referred to as “Facility A”). Credit under Facility A shall be repayable as set
forth in a Line of Credit Note dated the date hereof or the date of any
amendment hereof, as the case may be, and any renewals, modifications,
extensions, rearrangements and restatements thereof and replacements or
substitutions therefor. The Bank, or any affiliate of the Bank, may from time to
time in its sole discretion, prior to the maturity date of the Note evidencing
Facility A, as renewed, modified, extended or restated from time to time, and
including any replacements or substitutions therefor (the “Facility A Note”),
issue one or more letters of credit (each a “Letter of Credit”) for the account
of the Borrower. Each Letter of Credit shall be issued based upon an Application
and Agreement for Standby/Commercial Letter of Credit (each an “Application”),
in form and substance as reasonably and customarily required by the Bank, which
Application shall be executed by the Borrower. The Borrower agrees to pay the
Bank all fees and expenses associated with each Application. Pursuant to the
applicable Application, each funding under a Letter of Credit shall be
reimbursed by the Borrower upon demand. Unless otherwise agreed by the Bank in
its



--------------------------------------------------------------------------------

  sole discretion, each Letter of Credit shall have an expiration date that does
not exceed the scheduled maturity date of the Facility A Note. Notwithstanding
anything to the contrary, the maximum aggregate amount of the unfunded
commitments plus any unpaid reimbursements with respect to all Letters of Credit
(collectively, the “Letter of Credit Liabilities”) shall not at any time exceed
$2,000,000. Whenever a Default has occurred and is continuing, or upon the
occurrence of the date that is five (5) Business Days (as defined in the
Facility A Note) prior to the scheduled maturity date of the Facility A Note,
immediately upon demand by the Bank the Borrower shall provide cash collateral
to the Bank for the Letter of Credit Liabilities in the aggregate amount of the
Letter of Credit Liabilities at such time. The Borrower will use the proceeds of
the loans under Facility A and the Letters of Credit for its general corporate
purposes.

1.2 Section 1.3 is added to the Credit Agreement as follows:

 

  1.3 Facility B (Line of Credit). The Bank has approved a credit facility to
the Borrower in the principal sum not to exceed, in the aggregate at any one
time outstanding, $2,000,000.00 (such credit facility herein referred to as
“Facility B”). Credit under Facility B shall be repayable as set forth in a Line
of Credit Note dated the date hereof or the date of any amendment hereof, as the
case may be, and any renewals, modifications, extensions, rearrangements and
restatements thereof and replacements or substitutions therefor (the “Facility B
Note”). The Borrower will use the proceeds of the loans under Facility B to
make, and only to make, payment of any and all obligations of the Borrower under
or in respect of Rate Management Transactions when due. Unless the Borrower
shall have made each such payment to the Bank immediately when due, the Bank
shall be deemed to have disbursed to the Borrower, and the Borrower shall be
deemed to have elected to satisfy such payment obligation by, a loan under
Facility B in an amount equal to the amount of such payment obligation. Such
loan under Facility B shall be disbursed (in satisfaction of such payment
obligation) notwithstanding any failure to satisfy any conditions for
disbursement of any loan set forth in this agreement and, to the extent of the
loan under Facility B so disbursed, the corresponding obligation of the Borrower
or its Subsidiary under or in respect of a Rate Management Transaction shall be
deemed satisfied; provided, however, that nothing in this Section 1.3 shall be
deemed to constitute a waiver of any Default caused by the failure to satisfy
the conditions for disbursement or otherwise. If, for any reason (including
without limitation as a result of the occurrence of a Default with respect to
the Borrower pursuant to Section 7.1F., G., H. or I.), loans may not be made by
the Bank under Facility B, then the Borrower agrees that each payment obligation
under or in respect of Rate Management Obligations not paid pursuant to the
disbursement of a loan under Facility B shall bear interest, payable on demand
by the Bank, at the interest rate or rates, including any rate applicable in the
event of Default, applicable from time to time under the Facility B Note.

 

[Second Amendment to Credit Agreement – Neogen Corporation]

-2-



--------------------------------------------------------------------------------

ARTICLE 2. CONDITIONS PRECEDENT

As conditions precedent to the effectiveness of the amendment to the Credit
Agreement set forth in Article 1 of this Amendment, the Bank shall receive the
following documents and the following matters shall be completed, all in form
and substance satisfactory to the Bank:

2.1 This Amendment duly executed on behalf of the Borrower and the Bank.

2.2 A replacement Line of Credit Note in the principal amount of $10,000,000
evidencing Facility A (the “Replacement Facility A Note”), duly executed on
behalf of the Borrower.

2.3 A Line of Credit Note in the principal amount of $2,000,000 evidencing
Facility B (the “Facility B Note” and, with the “Replacement Facility A Note”,
collectively, the “New Notes” and, individually, a “New Note”), duly executed on
behalf of the Borrower.

2.4 A certificate of the Chief Financial Officer of the Borrower to the effect
that there are no new or additional material commitments or contingent
liabilities or other obligations of the Borrower since May 31, 2011 and no
material adverse developments in any commitments or contingent liabilities or
other obligations of the Borrower previously identified in the Borrower’s annual
financial statement as of, and for the fiscal year ended, May 31, 2011.

2.5 An updated opinion letter of counsel for the Borrower, substantially in the
form of the opinion letter of counsel for the Borrower delivered to the Bank in
connection with the Credit Agreement, covering this Amendment, the New Notes,
the transactions contemplated by this Amendment and the other matters covered in
such prior opinion letter.

2.6 Such other documents, and completion of such other matters, as the Bank may
reasonably deem necessary or appropriate to carry out the intent of, and/or
implement, this Amendment.

ARTICLE 3. REPRESENTATIONS AND WARRANTIES

In order to induce the Bank to enter into this Amendment, the Borrower
represents and warrants that:

3.1 The execution, delivery and performance by the Borrower of this Amendment
and the New Notes are within its corporate powers, have been duly authorized by
all necessary corporate action and are not in contravention of any applicable
law, rule or regulation, or any applicable judgment, decree, writ, injunction,
order or award of any arbitrator, court or governmental authority, or of the
terms of the Borrower’s charter or by-laws, or of any contract or undertaking to
which the Borrower is a party or by which the Borrower or its property is or may
be bound or affected.

3.2 This Amendment is, and each of the New Notes when delivered hereunder will
be, a legal, valid and binding obligation of the Borrower, enforceable against
the Borrower in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity.

3.3 No consent, approval or authorization of or declaration, registration or
filing with any governmental or nongovernmental person or entity, including
without limitation any creditor, stockholder or lessor of the Borrower, remains
required on the part of the Borrower in connection with the execution, delivery
and performance of this Amendment or the New Notes or the transactions
contemplated hereby or as a condition to the legality, validity or
enforceability of this Amendment or the New Notes.

 

[Second Amendment to Credit Agreement – Neogen Corporation]

-3-



--------------------------------------------------------------------------------

3.4 After giving effect to the amendments contained in Article 1 of this
Amendment, the representations and warranties contained in Section 6 of the
Credit Agreement and in the other Related Documents are true on and as of the
date hereof with the same force and effect as if made on and as of the date
hereof. No default has occurred and is continuing under the Credit Agreement,
the Notes or any of the other Related Documents.

ARTICLE 4. MISCELLANEOUS

4.1 If the Borrower shall fail to perform or observe any term, covenant or
agreement in this Amendment, or any representation or warranty made by the
Borrower in this Amendment shall prove to have been incorrect in any material
respect when made, such occurrence shall be deemed to constitute an event of
default under the Credit Agreement and the Notes.

4.2 All references to the Credit Agreement in the Notes, any other Related
Documents or any other document, instrument or certificate referred to in the
Credit Agreement or delivered in connection therewith or pursuant thereto,
hereafter shall be deemed references to the Credit Agreement, as amended hereby.

4.3 Except as amended hereby, the Credit Agreement and the other Related
Documents shall in all respects continue in full force and effect.

4.4 Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement.

4.5 This Amendment shall be governed by and construed in accordance with the
laws of the State of Michigan.

4.6 The Borrower agrees to pay the reasonable fees and expenses of Dickinson
Wright PLLC, counsel for the Bank, in connection with the negotiation and
preparation of this Amendment and the documents referred to herein and the
consummation of the transactions contemplated hereby. Notwithstanding anything
to the contrary, with respect only to the negotiation, preparation and execution
of this Amendment and the documents referred to in this Amendment and the
consummation of the transactions contemplated by this Amendment, the Borrower
shall not be liable for attorneys’ fees of counsel for the Bank exceeding $5,000
in the aggregate.

4.7 This Amendment may be executed upon any number of counterparts with the same
effect as if the signatures thereto were upon the same instrument.

4.8 Each party hereto, after consulting or having had the opportunity to consult
with counsel, knowingly, voluntarily, and intentionally waives any right any of
them may have to a trial by jury in any litigation based upon or arising out of
this Amendment, or any agreement referenced herein or other related instrument
or agreement, or any of the transactions contemplated by this Amendment, or any
course of conduct, dealing, statements (whether oral or written) or actions of
any of them. None of the parties hereto shall seek to consolidate, by
counterclaim or otherwise, any such action in which a jury trial has been waived
with any other action in which a jury trial cannot be or has not been waived.
These provisions shall not be deemed to have been modified in any respect or
relinquished by any party hereto except by a written instrument executed by both
of them.

 

[Second Amendment to Credit Agreement – Neogen Corporation]

-4-



--------------------------------------------------------------------------------

4.9 The Borrower agrees to execute any and all documents reasonably deemed
necessary or appropriate by the Bank to carry out the intent of, and/or to
implement, this Amendment.

4.10 This Amendment constitutes the entire understanding of the parties with
respect to the subject matter hereof. This Amendment is binding on the parties
hereto and their respective successors and assigns, and shall inure to the
benefit of the parties hereto and their respective successors and assigns. If
any of the provisions of this Amendment are in conflict with any applicable
statute or rule or law or otherwise unenforceable, such offending provisions
shall be null and void only to the extent of such conflict or unenforceability,
but shall be deemed separate from and shall not invalidate any other provision
of this Amendment.

4.11 No course of dealing on the part of the Bank, nor any delay or failure on
the part of the Bank in exercising any right, power or privilege hereunder shall
operate as a waiver of such right, power or privilege or otherwise prejudice the
Bank’s rights and remedies hereunder or under any Related Document or any other
agreement or instrument of the Borrower with or in favor of the Bank; nor shall
any single or partial exercise thereof preclude any further exercise thereof or
the exercise of any other right, power or privilege. No right or remedy
conferred upon or reserved to the Bank under this Amendment or under any Related
Document or any other agreement or instrument of the Borrower with or in favor
of the Bank is intended to be exclusive of any other right or remedy, and every
right and remedy shall be cumulative and in addition to every other right or
remedy granted thereunder or now or hereafter existing under any applicable law.
Every right and remedy granted by this Amendment or under any Related Document
or any other agreement or instrument of the Borrower with or in favor of the
Bank or by applicable law to the Bank may be exercised from time to time and as
often as may be deemed expedient by the Bank.

[The remainder of this page intentionally left blank.]

 

[Second Amendment to Credit Agreement – Neogen Corporation]

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.

 

NEOGEN CORPORATION By:  

/s/ Steven. J. Quinlan

        Steven J. Quinlan  
      Its: Vice President and Chief Financial Officer JPMORGAN CHASE BANK, N.A.
By:  

/s/ Joshua M. Tudor

        Joshua M. Tudor         Its: Vice President

 

[Second Amendment to Credit Agreement – Neogen Corporation]

-6-